Citation Nr: 9902457	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  97-32 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.	Entitlement to service connection for varicose veins.

2.	Entitlement to service connection for degenerative joint 
disease of the right knee.

3.  Entitlement to service connection for hammertoe 
deformities of the left foot, and for all other toes of the 
right foot save the second toe.

4.	Entitlement to an increased evaluation for residuals of 
left wrist and left fifth digit fractures, currently rated at 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.



WITNESS AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971. 

This appeal arose from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In February 1996, the veteran raised the issue of entitlement 
to service connection for a neck disorder.  The veteran has 
also raised the issue of entitlement to a compensable 
evaluation for a hammertoe of the second toe of the right 
foot.  These issues, however, are not currently developed or 
certified for appellate review.  Accordingly, they are 
referred to the RO for appropriate consideration.

 
REMAND

The veteran contends that he has degenerative arthritis of 
the right knee, varicose veins, and hammertoe deformities of 
both feet as the result of a June 1970 motor vehicle 
accident.  Significantly, however, while the RO has attempted 
to secure pertinent inpatient records from Womack Army 
Hospital at Ft. Bragg, North Carolina, concerning any care 
provided in June 1970, a review of the claims folder does not 
show that either Haywood County Hospital  nor the National 
Personnel Records Center have been directly requested to 
conduct a search of any pertinent inpatient hospital records.  
Accordingly, further development is in order.

Further development is also in order in light of the 
veterans sworn testimony that John C. Chang, M.D., a VA 
physician at the Outpatient Clinic in Asheville, North 
Carolina, has found a causal nexus between varicose veins, 
right knee arthritis, bilateral hammertoes and the 
appellants active duty service.  Unfortunately, however, 
there is no indication in the claims folder that the veteran 
has been advised to have Dr. Chang reduce his opinion to 
writing.  As such, the provisions of 38 U.S.C.A. § 5103 (West 
1991), have not been fulfilled, and further action is 
required.  Robinette v. Brown, 8 Vet. App. 69 (1995).

With respect to the claim of entitlement to service 
connection for hammertoes the Board observes that the veteran 
is service connected for a hammertoe of the second toe of the 
right foot.  Significantly, however, based on arguably 
conflicting statements made in the appellants substantive 
appeal and at his September 1998 hearing before the 
undersigned, it remains unclear whether the veteran is still 
seeking service connection for hammertoes of the left foot 
and for those which are not currently service connected on 
the right foot.  Therefore, additional action by the RO is in 
order.

Finally, the representative argues that the service connected 
left wrist fracture residuals warrant a separate rating from 
the service connected left fifth digit fracture residuals as 
these fractures represent different functional losses.  
Esteban v. Brown, 6 Vet. App. 259 (1994).  As any separation 
of these disabilities would be inextricably intertwined with 
the claim for an increased evaluation, the Board concludes 
that appellate review at this time would be premature.

Therefore, this case is REMANDED for the following action:

1.  The RO should contact the National 
Personnel Records Center and request that 
they attempt to locate any inpatient 
records concerning a June 1970 
hospitalization at Womack Army Hospital.  
All attempts to secure this information 
should be specifically documented.

2.  The RO should contact the Haywood 
County Hospital in Clyde, North Carolina, 
and request that they provide photocopies 
of treatment records associated with any 
inpatient or outpatient care provided in 
June 1970.

3.  The RO should contact the veteran and 
inform him that he should contact Dr. 
Chang, and request that he reduce his 
verbal opinion concerning the etiology of 
his hammertoes, varicose veins, and right 
knee disorder to writing.  The veteran 
should further be requested to clarify 
whether he is still seeking service 
connection for hammertoes of the left 
foot, and the remaining nonservice 
connected hammertoes of the left foot.  
All attempts to fulfill this development 
should be carefully documented in the 
claims file.

4.  The RO should adjudicate whether 
separate ratings are warranted for the 
appellants left wrist and left fifth 
finger fracture residuals in light of the 
Esteban decision.

Upon completion of the above development, the RO should 
readjudicate the issues on appeal in light of all of the 
evidence of record.  If any determination remains adverse to 
the veteran, he and his representative should be furnished 
with a supplemental statement of the case and be given an 
opportunity to respond.  The purpose of this REMAND is to 
protect the appellants right to due process.  The Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
  The veteran was transported initially to Haywood County Hospital following the accident.
- 2 -
